     Case 1:19-cv-00233-RGA Document 5 Filed 04/12/19 Page 1 of 2 PageID #: 43




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE



   SAM B. GEROLD, Individually and On Behalf
   of All Others Similarly Situated,                             Case No. 1:19-cv-00233-RGA
                                 Plaintiff,
                                                                 CLASS ACTION
         v.
                                                                 JURY TRIAL DEMANDED
   CELGENE CORPORATION, MARK J. ALLES,
   RICHARD W. BARKER, HANS BISHOP,
   MICHAEL W. BONNEY, MICHAEL D. CASEY,
   CARRIE S. COX, MICHAEL A. FRIEDMAN,
   JULIA A. HALLER, PATRICIA HEMINGWAY
   HALL, JAMES J. LOUGHLIN, ERNEST MARIO,
   JOHN H. WEILAND, BRISTOL-MYERS SQUIBB
   CO., and BURGUNDY MERGER SUB, INC.,

                                 Defendants.



                                      NOTICE OF DISMISSAL

        In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Sam B. Gerold

(“Plaintiff”), by counsel, hereby gives notice that he is dismissing all claims in the above captioned

matter (the “Action”), with prejudice as to himself and without prejudice as to claims on behalf of

the putative class in the Action. Because this notice of dismissal is being filed before service by

defendants of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action

is effective upon filing of this notice.
    Case 1:19-cv-00233-RGA Document 5 Filed 04/12/19 Page 2 of 2 PageID #: 44




Dated: April 11, 2019

                                         O’KELLY ERNST & JOYCE, LLC

                                         By: /s/ Ryan M. Ernst____________
                                             Ryan M. Ernst (No. 4788)
                                         901 N. Market Street, Suite 1000
                                         Wilmington, DE 19801
                                         Telephone: (302) 778-4000
                                         Facsimile: (302) 295-2873
                                         Email: rernst@oelegal.com

                                         GAINEY McKENNA & EGLESTON
                                         Thomas J. McKenna
                                         Gregory M. Egleston
                                         440 Park Avenue South
                                         New York, NY 10016
                                         Telephone: (212) 983-1300
                                         Facsimile: (212) 983-0383
                                         Email: tjmckenna@gme-law.com
                                         Email: gegleston@gme-law.com

                                         Attorneys for Plaintiff

                                         Of Counsel:

                                         Justin Kuehn
                                         MOORE KUEHN, PLLC
                                         30 Wall Street, 8th Floor
                                         New York, NY 10005
                                         Phone: (212) 709-8245
                                         Email: jkuehn@moorekuehn.com
